Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/339,396 application filed on April 04, 2019.  Claims 30-49 are pending and have been fully considered.  Claims 30-32 and 44-49 are directed to a method.  Claims 33-43 are drawn to an apparatus or system. 
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 10/17/2019, 7/14/2021, 08/03/2021, 02/06/2022 and 03/15/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
	In the patentability analysis below and with regard to the method claims, if a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
Claims 33-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 33 and 44 use the phrase “a clean water output pipe,” then “the clean water output pipe.”  However, the claim later states “a side wall of the output pipe,” and “the side wall of the output pipe.”  If the output pipe is the same as the clean water output pipe, Applicant should employ the this latter phrase more consistently.  Alternately, “the output pipe” lacks proper antecedent basis.  The issue is repeated in claims 34-36, 39 and 44-46.
Claims 34-43 and 45-49 depend on claims 33 and 44.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lass (US20120074060) (IDS of 07/14/2021).
Regarding claims 30-32, Lass discloses a water filtration system comprising dialyzers for water filtration (Abstract), a method of cleaning a dialyzer comprising providing clean water from a clean water output of one first dialyzer to a clean water output of one second dialyzer, to backwash the second dialyzer ([0009], [0019], [0105], Fig. 4). 
Alternatively, Lass discloses the invention except for noting that one may employ the Fig. 4 or similar arrangement for backwashing a second dialyzer.  However, Lass contemplates the need for flushing or backwashing the filters ([0105], claims 45 and 54).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange and employ the dialyzers such that water is provided from a clean water output of one first dialyzer to a clean water output of one second dialyzer to backwash the second dialyzer as a convenient means of backwashing a group of dialyzers.
Additional Disclosures Included: Claim 31: The providing clean water from a clean water output comprises providing clean water from a clean water output of a first plurality of dialyzers to a clean water output of a second plurality of dialyzers, to backwash the second plurality of dialyzers, wherein a number of dialyzers included in the first plurality of dialyzers is not greater than a number of dialyzers in the second plurality of dialyzers (using a plurality of dialyzers amounts to mere duplication of parts, and it would have been obvious to employ the same method with an equal plurality of first and second dialyzers since no new or unexpected result is produced and because the options for varying the number of dialyzers is limited to the same or different number of first versus second dialyzers); and Claim 32: The providing clean water from a clean water output comprises providing clean water from a clean water output of a first plurality of dialyzers to a clean water output of a second plurality of dialyzers, to backwash the second plurality of dialyzers, wherein a total membrane area of the first plurality of dialyzers is not greater than a total membrane area of the second plurality of dialyzers (it would have been obvious to use the same or similar number of second dialyzers as first dialyzers, since there are limited choices for such an arrangement; and if the numbers dialyzers for each plurality is equal, then it is expected that the total associated membrane areas would be equal or at least a total membrane area of the first plurality of dialyzers would not be greater than a total membrane area of the second plurality of dialyzers).

Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scheu (US20110056894) (IDS of 10/17/2019).
Regarding claims 30-32, Scheu discloses a water filtration system 1 comprising dialyzers 2 for water filtration (Abstract, [0002], [0015], where one can use an ultrafiltration module as a dialyzer), a method of cleaning a dialyzer comprising providing clean water from a clean water output of one first dialyzer to a clean water output of one second dialyzer, to backwash the second dialyzer ([0009], [0019], [0105], Fig. 4). 
Alternatively, Scheu discloses the invention except wherein the filtration system comprises dialyzers.  However, a dialyzer is merely one type of filtration system and at the time of the effective filing of the claimed invention, it would have been obvious that a dialyzer may be an ultrafiltration module and vice versa, and that one can also employ Scheu’s backwashing method for with dialyzers as the filtration system.
Additional Disclosures Included: Claim 31: The providing clean water from a clean water output comprises providing clean water from a clean water output of a first plurality of dialyzers to a clean water output of a second plurality of dialyzers, to backwash the second plurality of dialyzers, wherein a number of dialyzers included in the first plurality of dialyzers is not greater than a number of dialyzers in the second plurality of dialyzers (a plurality of dialyzers is already disclosed or suggested and since there are limited choices, it would have been obvious to employ the same number of first and second dialyzes, the only other option being a different number of first versus second dialyzers); and Claim 32: The providing clean water from a clean water output comprises providing clean water from a clean water output of a first plurality of dialyzers to a clean water output of a second plurality of dialyzers, to backwash the second plurality of dialyzers, wherein a total membrane area of the first plurality of dialyzers is not greater than a total membrane area of the second plurality of dialyzers (as noted, it would have been obvious to use the same number of second dialyzers as first dialyzers, and if the numbers dialyzers for each plurality is equal, then it is expected that the total associated membrane areas would be equal or at least a total membrane area of the first plurality of dialyzers would not be greater than a total membrane area of the second plurality of dialyzers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 33-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fentress et al. (US4707335) (IDS of 10/17/2019.
Regarding claims 33-49, Fentress discloses a system for water filtration (Abstract, Fig. 4) comprising: 
at least one dialyzer 10 (col. 8, lines 1-11); 
a water input pipe 12, 14 connected to a blood port of the dialyzer 71, 73 (col. 6, lines 63-67; col. 7, lines 5-7); and 
a clean water output pipe 57 directly connected by a first press-fit connector 64, 66 to a dialysate port of the dialyzer 68, 70 (col. 8, lines 1-6), 
wherein the dialysate port of the dialyzer is connected to a hole in a side wall of the output pipe 57 (col. 9, lines 22-26); and
wherein the first press-fit connector is shaped to connect the dialysate port of the dialyzer to the hole in a side wall of the output pipe (Fig. 4).
Fentress also discloses connectors ([0016], [0039], [0082]) and notes that one can connect fitting tubes of different diameters or widths or of various diameter ratios, optionally of imprecise and/or inconsistent and/or varying diameters ([0091]).  These can also be interpreted as connectors or press-fit connectors.
Therefore, Fentress discloses the claimed invention, except 
so that a distance between a tip of the dialysate port of the dialyzer and the side wall of the output pipe is not greater than 10 millimeters.
When the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use an appropriately sized, shaped and fitted connector based on routine experimentation, intended use and design choice, where the first press-fit connector is suitably shaped and adapted, whether by way of the tip of the dialysate port compared to the hole in the side wall of the output pipe, or whether based on compatible internal surface of the press-fit connector versus the outer surface of the dialysate port, to optimally connect the dialysate port of the dialyzer to the hole in a side wall of the output pipe so that, for example, a distance between a tip of the dialysate port of the dialyzer and the side wall of the output pipe is not greater than 10 millimeters.
It also would have been obvious to employ varied traditional shape and size-related features for the press-fit connector and associated connections as a design choice, where one may also view such shape-related features as alternate means of achieving a suitable fitting and effective connection.
Additional Disclosures Included: Claim 44 is an independent method claim but includes many of the same or similar major elements as those recited in claim 33.  As such, in the interest of convenience and brevity, Examiner applies at least portions of the claim 33 analysis and rationale herein, without repeating all text and/or claim mapping in their entirety.
	Therefore, regarding claim 44, Fentress discloses a method for filtering water comprising: 
providing a system for water filtration comprising: 
at least one dialyzer (claim 33 analysis); 
a water input pipe connected to a blood port of the dialyzer (claim 33 analysis); and 
a clean water output pipe connected by at least one first press-fit connector to a dialysate port of the dialyzer (claim 33 analysis); 
providing water to the water input pipe (this is a normal and usual operation of the pipe; see claim interpretation section); and 
withdrawing clean water from the clean water output pipe (this is another typical operation of the output pipe), 
wherein the dialysate port of the dialyzer is connected to a hole in a side wall of the output pipe (claim 33 analysis); and 
wherein the first press-fit connector is shaped to connect the dialysate port of the dialyzer to the hole in a side wall of the output pipe so that a distance between a tip of the dialysate port of the dialyzer and the side wall of the output pipe is not greater than 10 millimeters (claim 33 analysis); Claims 34 and 45: The output pipe is directly connected by two press-fit connectors to both dialysate ports of the dialyzer (claim 33 analysis); Claims 35 and 46: The first press-fit connector is shaped to connect the dialysate port of the dialyzer to the hole in a side wall of the output pipe so that a tip of the dialysate port of the dialyzer is inside the hole in the side wall of the output pipe (Fig. 4; alternately, it would have been obvious to suitably shape the press-fit connector for a proper connection using a tip of the dialysate port as described); Claim 36: The first press-fit connector is shaped to connect the dialysate port of the dialyzer to the hole in a side wall of the output pipe so that a distance between a tip of the dialysate port of the dialyzer and the side wall of the output pipe is not greater than 5 millimeters (claim 33 analysis, where this alternate distance is within the realm of the noted experimentation); Claims 37 and 47: The first press-fit connector comprises an internal surface at least partly shaped to conform to an outer surface of the dialysate port of the dialyzer (claim 33 analysis); Claim 38: The internal surface of the first press-fit connector conforms to an outer surface of the dialysate port of the dialyzer by including a groove conforming to a shape of a nipple of the dialysate port of the dialyzer (claim 33 analysis, where a groove and nipple are typical shape-related features that one of ordinary skill may choose by design choice); Claim 39: The first press-fit connector comprises an outer surface comprising: a first tapered end; and following the first tapered end a cutout around the first press fit connector, at least as wide as a wall of the clean water output pipe (claim 33 analysis, where a tapered end and cut out are standard shape-related features); Claims 40 and 48: The water input pipe is connected to the blood port of the dialyzer by at least one second press fit connector (Fig. 4; claim 33 analysis); Claims 41 and 49: The second press-fit connector comprises an internal surface at least partly shaped to conform to an outer surface of a dialysate port of the dialyzer (Fig. 4; claim 33 analysis); Claim 42: The second press-fit connector comprises an outer surface comprising: a first tapered end; and following the first tapered end a cutout around the second press fit connector, at least as wide as a wall of the clean water output pipe (claim 33 analysis, where a tapered end and cut out are traditional shape-related features for a suitable fit and where such features are achievable by experimentation and design choice) Claim 43: The system further comprising: a second dialyzer; and at least one valve enabling connection of clean output water from the first dialyzer to a dialysate port of the second dialyzer, to backwash the second dialyzer (Fig. 4, claim 33 analysis); Claim 48: The water input pipe is connected to the blood port of the dialyzer by at least one second press fit connector (claim 40 analysis).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779